



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wassilyn, 2016 ONCA 511

DATE: 20160624

DOCKET: C61484

Doherty, Feldman and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sonny Wassilyn

Appellant

Maija Martin, for the appellant

Brianne Bovell, for the respondent

Heard: June 24, 2016

On appeal from the dismissal entered by Justice M.A.
    Garson of the Superior Court of Justice, dated December 4, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of two counts of threatening.  The trial
    judge imposed a fine.  The Summary Conviction Appeal Court judge dismissed the
    appeal.  The appellant seeks leave to appeal from that dismissal.  Leave to
    appeal is granted sparingly.

[2]

The appellant argues that the proposed grounds of appeal, while not
    raising a question of law of significance to the administration of justice, do
    raise legal issues which show particularly strong grounds of appeal.

[3]

The grounds of appeal are the same as those raised in the Summary
    Conviction Appeal Court.  The Summary Conviction Appeal Court judge applied
    well settled legal principles to the specific arguments raised before him.  In
    our view, the reasons do not point to any strong ground of appeal.  To the contrary,
    the arguments are not strong.

[4]

Leave is refused.


